Citation Nr: 1617738	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-46 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from January 1966 to May 1974. He had service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the St. Petersburg, Florida, Regional Office (RO) which denied a rating in excess of 30 percent for PTSD. In July 2013, the Board remanded the appeal to the RO for additional action.

The record raises the Veteran's possible entitlement to special monthly compensation at the housebound rate, and this matter is REFERRED to the RO. 


FINDINGS OF FACT

1.  During the period on appeal, the Veteran had difficulty in maintaining relationships with others, living an almost entirely isolated life; he had memory problems, sometimes not remembering what he did from day-to-day; he could not adapt to stressful occupational circumstances and his angry outbursts prevented him from maintaining employment such that he has stopped looking for a job and, instead, focused his time on making war movies and memorials for dead soldiers' families; he had panic episodes, was irritable and had angry outbursts, exhibited depression, and expressed suicidal and homicidal ideation.

2.  The Veteran has been shown to be unable to secure or follow substantial gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7 (2015); 38 C.F.R. 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a March 2008 notice which informed him of the evidence generally needed to support claims for entitlement to an increased rating for PTSD; what actions he needed to undertake; and how VA would assist him in developing his claims. The March 2008 notice was issued to the Veteran prior to the August 2008 rating decision.  

VA has secured or attempted to secure all relevant documentation to the extent possible. In December 2013, the Appeals Management Center (AMC) scheduled the Veteran for a VA examination. In January 2014 the examination was canceled because the "[V]eteran withdrew [the] claim." However, an April 2014 report of general information indicates that the Veteran was only declining a VA examination, and that he requested that his case be decided on the information in his file.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). VA's duties to notify and to assist as to the issue of an increased rating for PTSD have been met.




II.  Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

The Veteran has non-service-connected psychiatric disorders, in addition to his service-connected PTSD. No competent medical professional has separated the effects of the non-service-connected disorder from those associated with the service-connected disorder. Therefore, all of the Veteran's psychiatric symptoms will be attributed to his service-connected PTSD with MDD. See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  

In a June 2008 statement, the Veteran's friend observed that the Veteran has configured his house to resemble a Vietnam firebase. Another June 2008 written statement from a friend of the Veteran's stated that he had known the Veteran since 1972. He said that the Veteran had a problem with alcohol for many years and lived as a recluse, shunning public contact. He also stated that the Veteran cared for his mother while she battled cancer for many years and that since her death, his three dogs had been his only companions. Two of the dogs had died and one was elderly and the Veteran's friend was concerned about him having no will to live. He also wrote that the Veteran had dug up the remains of one of his deceased dogs, removed the skull, cleaned it, and now displays it in a trophy case in his living room.

In July 2008 the Veteran was afforded a VA PTSD examination. The examination revealed that the Veteran was nearly completely isolated, only occasionally speaking to a neighbor but no one else. The examiner noted that the Veteran had a long history of being fired from work due to violence and anger management symptoms and that he has not worked since 1986. (An April 2008 VA treatment record states that he worked as a bounty hunter from 1982-1986.) He avoided "trouble" by isolating himself. He spent time making war movies on his computer and making memorials for the families of soldiers who have been killed. He finds the family's contact information on a Marine site, makes the memorial, and sends it. He reported difficulty sleeping, an increase in dreaming, that he sometimes has panic attacks, and that he struggles to remember what he did the previous day. 
The examiner noted that the Veteran was cooperative, friendly, relaxed, neatly groomed, appropriately dressed, exhibited normal affect, and had no delusions, but that he exhibited chronic impairment of his social and occupational functioning. The examiner concluded that, while the Veteran is employable, he is likely to have difficulty keeping a job.

An August 2007 VA treatment record states that the Veteran reported an increase in Vietnam and war-related dreams, and that they have been waking him hourly. He stated that he has always had these types of dreams but that they have been increasing over the last few weeks. 

A January 2008 VA treatment record states that the Veteran continued to have an increase in war-related dreams. He was spending more time making war movies and making memorials for deceased soldiers' families. The examiner noted that the Veteran displayed some understanding that his activities increase his PTSD symptoms but the Veteran indicated that he is not going to stop, as these activities provide him with a sense of purpose and an outlet for frustration.

An April 2008 VA treatment record states that the Veteran was very socially isolated. He had difficulty relating to people who do not have a military background and did not think they are serious about their responsibilities. He relayed feelings of inadequacy around his service. Another April 2008 VA treatment record states that the Veteran was having frequent nightmares and vivid dreams about military life and only getting approximately four hours of interrupted sleep each night. The Veteran noted that making war movies and video memorials makes him feel like he is in combat.

February and March 2009 VA treatment records reflect that the Veteran was seen for panic attacks. He was diagnosed with a panic disorder without agoraphobia, PTSD, and adjustment disorder with depressed mood.  

In February 2009, the Veteran reported he had suicidal ideation within the previous month. 

In November 2009, the Veteran was referred to an emergency medical department for evaluation for depression and suicidal and homicidal ideation. He made statements about committing suicide or homicide. He was irritable and dysphoric but determined not to be an immediate risk to himself or others.

Later in November 2009, the Veteran was afforded a VA PTSD examination. He reported limited contact with his adult daughter and only a handful of close friends. He continued to get only 3-4 hours of sleep per night, exhibited irritability and angry outbursts, and had trouble concentrating. He expressed that his self-esteem was "not really good." He was friendly and attentive to the examiner and exhibited no hallucinations or delusions.

VA treatment records dated between March 2010 and July 2013 reflect that the Veteran was stable, and his PTSD was even asymptomatic at some points, but that he continued to have panic episodes about once every two months, and that he exhibited some depression and anxiety.

During the period on appeal, the Veteran exhibited social and occupational impairment in most areas as a result of his PTSD. He had difficulty in maintaining relationships with others, living an almost entirely isolated life; he had memory problems, sometimes not remembering what he did from day-to-day; he could not adapt to stressful occupational circumstances and his angry outbursts prevented him from maintaining employment such that he has stopped looking for a job and, instead, focused his time on making war movies and memorials for dead soldiers' families; he had panic episodes, was irritable and had angry outbursts, exhibited depression, and expressed suicidal and homicidal ideation. Given these facts, the Board finds that a 70 percent evaluation adequately reflects the Veteran's PTSD impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 100 percent rating is not warranted, as the Veteran is not completely impaired as a result of his PTSD. He is able to successfully care for himself, including keeping up his appearance and hygiene, and he is able to communicate effectively and carry on friendly, logical conversations.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected PTSD under 38 C.F.R. § 3.321(b)(1). A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology. The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment. Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

III.  TDIU

The Board has also considered whether an inferred claim for a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(b).

The Veteran is service-connected for coronary artery disease with congestive heart failure, currently rated at 100 percent, and for his PTSD now rated at 70 percent. Therefore, he meets the schedular criteria for a TDIU.

The Veteran has not worked since 1986 and is nearly completely isolated in his home. When he did work, he had a long history of being fired from jobs due to anger management issues. At his July 2008 VA examination, the examiner stated that, although he is employable, he would have difficulty keeping a job. Based on these facts, the Board concludes that the Veteran is unemployable due to his service-connected PTSD and a TDIU is warranted. 


ORDER

A rating of 70 percent for PTSD is granted.

A TDIU is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


